In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                      No. 06-13-00118-CV




IN RE: JONATHAN SCOTT BAKER AND SHANNON COMPTON, D/B/A
           AMERICAN OUTDOOR TRANSPORTATION




                 Original Mandamus Proceeding




           Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       We withdraw our opinion of December 17, 2013. We request that the real party in

interest (and any other party that wishes to respond) file its response to the petition for writ of

mandamus, which is to be received by this Court within ten days of the date of this order. See

TEX. R. APP. P. 52.4. No extensions will be granted.

       IT IS SO ORDERED.

                                                 BY THE COURT

Date: December 18, 2013




                                                2